Citation Nr: 1440132	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle sprain.

2.  Entitlement to an initial compensable rating for right ankle sprain.

3.  Entitlement to an initial compensable rating for acid reflux disease with history of old healed ulcer duodenum (gastrointestinal disability).

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The extraschedular aspect of the Veteran's right and left ankle disability claims, his claim for an initial compensable rating for gastrointestinal disability and to service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left ankle disability has been productive of functional loss due to pain and stiffness; however, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that he does not have marked limitation of motion of left ankle motion.

2.  Throughout the appeal, the Veteran's right ankle disability has been has been productive of functional loss due to pain and stiffness; however, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that he does not have marked limitation of motion of right ankle motion.






CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of a left ankle sprain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5271 (2013).

2.  The criteria for an initial 10 percent rating for residuals of a right ankle sprain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for his left and right ankle disabilities.  He has also been afforded a VA examination in September 2009 that adequately addresses the nature, extent and severity of this condition.  Significantly, the Board observes that he does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the September 2009VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  Thus, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Veteran reported at his September 2009 VA examination that he had daily bilateral ankle symptoms with minimal stiffness and pain, especially in the morning.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected ankle disorders.

Limitation of motion of the ankle warrants a 10 percent evaluation if it is moderate or a 20 percent evaluation if it is marked.  38 C.F.R. § 4.71a, DC 5271.

The RO evaluated the Veteran's residuals of a right and left ankle sprains as 0 percent disabling under 38 C.F.R. § 4.71a , DC 5271, effective February 19, 2009.

In September 2009, a VA examiner noted no obvious swelling, tenderness, redness, warmness, or crepitus; no vulgus or varus deformity; no pes planus; no tenderness of the tendo Achilles; and tendo Achilles alignment normal.  The examiner noted the movements of both ankle joints were dorsiflexion 20 degrees plantar flexion 40 degrees, inversion 30 degrees, and eversion 20 degrees, not painful.  The examiner noted repetitive movement were not limited and not painful, there was no obvious wasting or atrophy of the muscles around the joint, muscle power was normal, and no sign of inflammatory arthritis or ankylosis.  The examiner noted that the Veteran was not wearing any braces or splints and not using any special shoes.  The examiner diagnosed chronic bilateral ankle sprains and noted that joint function of both ankles was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for left ankle sprain and a 10 percent rating is warranted for right ankle sprain under DC 5271.  Although the Veteran's range of motion is only slightly below normal, the Veteran reported stiffness and pain, especially in the morning.  Thus, the preponderance of the evidence shows that even considering his pain and corresponding functional impairment, including during flare-ups, he does not have disability approximately marked limitation of motion of the left or right ankles.  Consequently, a 10 percent rating for the Veteran's painful motion is warranted for each ankle.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

An additional rating for the Veteran's residuals of a bilateral ankle sprains is not warranted under any other diagnostic code.  For example, the Veteran has not found to have arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Likewise, he has not been found to have ankylosis of the right or left ankles or of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DCs 5270, 5272.  The Veteran has not been found to have os calcis or astragalus.  38 C.F.R. § 4.71a, DC 5273.  He has not been found to have had an astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected bilateral ankle sprains, the question of entitlement to a TDIU is not raised.


ORDER

A 10 percent disability rating for left ankle sprain is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for right ankle sprain is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As to the Veteran's gastrointestinal disability, his representative contended in his March 2010 that if the Veteran did not take daily medication, which can mask many symptoms found in the higher evaluations, then he would not be able to function on a daily basis.  In light of this statement, the Board finds that a new VA examination is necessary.  The examiner should address the severity of the disability picture for the Veteran's service-connected gastrointestinal disability.  

In regard to the Veteran's claim for entitlement to service connection for his low back condition, it appears that there are outstanding service treatment records.  In his March 2010 Notice of Disagreement, the Veteran reported that he was treated for his low back condition at Fort Knox, KY, Ireland Hospital while in service in September 1997.  Current service treatment records do contain this record.  As it appears that there may be outstanding service treatment records pertinent to the Veteran's service connection claim, the Board finds that remand is necessary to ensure a complete record on which to decide his claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At his September 2009 VA examination, the Veteran reported that he had been taking Motrin for his chronic low back problems for several years.  There is no medical opinion of record addressing whether any current back condition is related to service.  Accordingly, the Board finds that on remand a VA examination should be provided to address whether any current back condition is related to service. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  

Finally, on remand, the RO should consider whether referral for a single or combined extraschedular rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records, including any pertaining to his low back condition.  Efforts should be made to obtain any service hospital records kept separate, to include records from the Fort Knox, KY, Ireland Army Hospital.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back symptoms and/or the nature, extent and severity of his symptoms of his gastrointestinal disability, to include the impact of the condition on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back, right ankle, left ankle and gastrointestinal conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back condition found to be present.  The claims folder should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiner should advance an opinion as to whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service.  

The examiner must acknowledge and discuss the Veteran's report that his back condition began in service.  The rationale for all opinions expressed should be set forth in a legible report.

5.  After the above development has been completed, schedule the Veteran for a VA examination for his gastrointestinal disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner must identify all manifestations of the Veteran's gastrointestinal disability.  In doing so, the examiner must address whether the Veteran has epigastric distress with dysphasia, pyrosis or regurgitation or vomiting; substernal, arm or shoulder pain, weight loss, hematemesis or melena; and whether he has considerable or severe impairment of health due to the disability.

To the extent possible, the examiner should fully describe any functional effects of his gastrointestinal disability and the impact of such on his employability.

All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal.  This should include specific consideration of whether referral is needed for extraschedular consideration on either a single or collective basis.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


